Title: To George Washington from James Clinton, 9 September 1780
From: Clinton, James
To: Washington, George


                        
                            
                                9 September 1780
                            
                        
                        In Answer to the Questions proposed by your Excellency in Council the 6th day of September 1780 I would beg
                            leave to Offer the following Observations.
                        First That takeing into Consideration the present position and force of the Enemy and Compareing it with our
                            own it Appears that no offensive Opperations can with A prospect of success take place previous to the Arrival of a
                            superior Fleet and Armamint.
                        Secondly That however pressing the Necessity for Sending A reinforcement from this Army to the southern
                            States may be which for want of proper Intelligence we Cannot Assertain yet the Situation of the Army at present—the
                            Approaching prospect of an Opportunity to exert our whole force in this Quarter—the length of time which must Necessarily
                            elapse before it could possibly Arrive—the diminishing our force which is little more then Sufficient to Act upon the
                            defensive And the Number of men whose terms of Inlistment will Shortly expire and who, could they be prevailed upon to
                            Reinlist, will be unfit for Action for want of Cloaths All Conspire to Render it improper to send any Reinforcement to
                            that Quarter.
                        Thirdly—That as from the compact and Advantageous Situation of the Enemy No Opportunity Offers to Attack them
                            with a Probability of Success it Appears Necessary that such a Position Should be taken as will most Effectually
                            counteract any Movement, they may be Induced to make to cover the country and facilitate the Supplies of Provision without
                            which there is little Reason to expect that those Men whose times will Shortly expire can be prevailed to Reinter A Service
                            in which they have Already experienced so many difficulties on that score. I am Your Excellencys Most Obedient Humble Sert
                        
                            James Clinton
                        
                    